Citation Nr: 1527049	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left hamstring disorder. 

2.  Entitlement to service connection for right hamstring disorder. 

3.  Entitlement to service connection for right elbow disorder. 

4.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability. 

5.  Entitlement to a separate compensable evaluation for radiculopathy in the left lower extremity as secondary to lumbar spine disability. 

6.  Entitlement to an initial compensable evaluation for diverticulitis, gastroesophageal reflux disease (GERD), Schatzki ring, and hiatal hernia (gastrointestinal disability). 



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1980 to August 2007. 

These matters come on appeal before the Board of Veterans Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs, Regional Office located in Roanoke, Virginia (RO).  In that rating decision, the RO denied claims for entitlement to service connection for right elbow disorder and bilateral hamstring disorder as well entitlement to initial increased evaluations for lumbar spine disability and gastrointestinal disability.  

Notably, on his November 2009 substantive appeal, VA Form-9, the Veteran explicitly limited his appeal as to the issues of entitlement to service connection for bilateral hamstring disorder.  However, the RO certified the other matters to the Board, provided additional development and issued a March 2015 supplemental statement of the case (SSOC).  The Veteran's represented subsequently submitted informal arguments on all the matters within 60 days of the SSOC.  As this argument was received within the period of time in which the Veteran had to perfect an appeal following the SSOC, the Board construes the submission as a timely file substantive appeal.  Thus, the Board has jurisdiction over these issues on appeal. 

The Board has not only reviewed the Veteran's physical claims file, but also his VA electronic claims files to ensure a total review of the evidence.


FINDINGS OF FACT

1.  At no time during the appeal period does the evidence show a current clinical diagnosis of a left hamstring disorder, or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested left hamstring disorder.
 
2.  At no time during the appeal period does the evidence show a current clinical diagnosis of a right hamstring disorder, or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested right hamstring disorder.

3.  At no time during the appeal period does the evidence show a current clinical diagnosis of a right elbow disorder, or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested right elbow disorder.

4.  Throughout the entire period under appeal, the Veteran's lumbar spine disability has been manifested by no more than x-ray evidence of degenerative joint disease with forward flexion limited to 60 degrees, with painful motion; neither ankylosis (favorable or unfavorable) nor incapacitating episodes due to intervertebral disc disease are demonstrated.

5.  Throughout the entire period under appeal, the Veteran's lumbar spine disability has resulted in mild radiculopathy involving the left lower extremity.  

6.  The Veteran's gastrointestinal symptomatology is well controlled by medication, with no recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal arm or shoulder pain.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hamstring disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
2.  The criteria for entitlement to service connection for a right hamstring disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for entitlement to service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for an initial rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

5.  The criteria for a separate 10 percent evaluation, and no higher, for lumbar radiculopathy in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2014).

6.  The criteria for an initial compensable evaluation for gastrointestinal disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, the Veteran was sent a VCAA letter in November 2007 that addressed the notice elements in this matter.  The 2007 letter informed the Veteran of what evidence was required to substantiate a claim for service connection, as well as for an increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was asked to submit evidence and/or information in his possession to the AOJ.  The letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes the service treatment records, and post-service medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

In addition, the Veteran was provided with a December 2007 VA general medical examination to determine the nature and etiology of his claimed disorders.  This examination report contains the Veteran's reported medical history and findings from clinical evaluation.  The Board finds that the VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board acknowledges that it has been more than seven years since the Veteran's disabilities were last examined by VA.  Notably, the Veteran was scheduled for VA examinations in March 2015 to evaluate the severity of his lumbar spine and gastrointestinal disabilities; however, he failed to report without good cause and he has not requested to be rescheduled for those examinations.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b).  Moreover, as stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, the Veteran seeks entitlement to service connection for right elbow disorder as well as left and right hamstring disorders.  The Veteran believes that he has current right elbow and bilateral hamstring disorders that were incurred during his period of service.  

The Veteran asserts that the military physical requirements of running and other activities created and aggravated his conditions.  The Veteran reported that he is unable to raise or stretch his right or left leg past 50 degrees while standing and he experiences hamstring tightness that limits his ability to stretch, exercise and condition his other major muscle groups.  The Veteran reported that he receives treatment for bilateral hamstring tightness in service.  While the Veteran has denied receiving any treatment for his conditions during the pendency of the appeal, he believes that he will continue to experience bilateral hamstring problems.  See March 2009 notice of disagreement and December 2009 substantive appeal.  With regard to his right elbow disorder, the Veteran has not indicated that he experienced right elbow problems any point since his period of service. 

A review of the Veteran's service treatment records shows he sought treatment in February 2006 for right elbow pain.  Clinical evaluation revealed findings of positive Tinsel's sign over the lateral right epicondyle and he was issued a brace.  Subsequent treatment records do not reflect complaints of chronic right elbow problems.

The service treatment records also show the Veteran complained of bilateral hamstring tightness in January 1986, January 1987, April 1997, June 1997, July 1997, September 1997, and June 2005.  Each of these service treatment records reflects objective findings of left and right hamstring tightness on clinical evaluation; however, none of these records reflect a diagnosis associated with the symptomatology.  Subsequent service treatment records do not reflect complaints or treatment for hamstring problems.  

In December 2007, the Veteran was afforded a VA general medical examination in conjunction with his claims.  The report shows that the Veteran complained of "very tight" hamstrings, but he denied any other symptoms.  The Veteran did not complain of any current right elbow problems.  On clinical evaluation, the VA examiner observed no abnormalities involving the Veteran's hamstrings.  There was no evidence of tenderness on palpation, or evidence of swelling or deformities in the right elbow or in the hamstrings.  The Veteran had good strength and mobility in his knees, and there was no evidence of painful motion.  The VA examiner concluded that there were no hamstring abnormalities noted on physical examination.  

In this case, the competent evidence of record does not demonstrate a current diagnosed disability for right elbow or left or right hamstring disorder to satisfy the first element for service connection.  See Shedden, supra.  Regardless of the theory of entitlement raised, the file does not contain a current diagnosis of any right elbow or bilateral hamstring disorders or even document any chronic or recent post-service clinical symptoms relating to the right elbow and hamstrings.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claims, the most competent medical evidence of record does not show that the Veteran has a current diagnosed right elbow or bilateral hamstring disorders.  Indeed, the December 2007 VA examination report shows no abnormalities involving the right elbow or hamstrings were present on clinical evaluation.  

The Board notes the in-service records shows subjective and objective evidence of bilateral hamstring tightness, and the Veteran has competently reported that he continues to experience similar symptoms of tightness in his hamstrings.  However, the medical evidence does not show diagnosed disorder involving the Veteran's hamstrings.  The Board notes that symptom such as tightness, like pain, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, post-service examination was been negative for abnormalities involving the right elbow and bilateral hamstrings. 

While the Veteran asserts that he has evidence symptoms of hamstring tightness since his period of service, there has been no diagnosis of right or left hamstring disability during the pendency of this claim.  The Veteran is competent to report symptoms which are capable of lay observation, such tightness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to attribute such symptoms to an underlying diagnosis, since such a determination is beyond the scope of his lay competence.  To that extent, the record does contain the findings from the December 2007 VA examination report, in which the VA examiner recorded the Veteran's reported medical history, but failed to observe any abnormalities involving the hamstrings on clinical evaluation.  The VA examiner concluded that there was no current diagnosed disorder attributable to the Veteran's hamstrings. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; Shedden v. Principi, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his right elbow or bilateral hamstring at any time during the course of the appeal. 

Thus, the evidence does not demonstrate that the Veteran has a current right elbow or bilateral hamstring disability at any time during the course of the appeal.  In the absence of any diagnosed right elbow or bilateral hamstring disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.

Initial Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 


Lumbar Spine Disability 

The Veteran seeks a higher initial evaluation for his lumbar spine disability.  His lumbar spine disability is current rated as 20 percent disabling, and it is evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Regarding associated objective neurologic abnormalities or chronic neurologic manifestations, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, regarding the sciatic nerve, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The service treatment records replete with complaints of low back pain and with radiating pain down his right lower extremity.  A 1997 magnetic resonance imaging (MRI) report revealed findings of herniated disc at L3-L4 and L4-5, with nerve root involvement at L4.  The Veteran underwent lumbar spine surgery later in 1997.  Subsequent service treatment records reflect that the Veteran's lumbar spine problems improved following recovery from the surgery and he was returned to flight status.  

The record contains the report of a December 2007 VA spine examination report that shows the Veteran complained of constant mild low back pain.  He denied any periods of flare-up in his symptomatology and he denied any episodes of incapacitation because of his lumbar spine disability.  The Veteran reported that he had no limitations with walking as a result of his lumbar spine disability.  On clinical evaluation, the VA examiner observed that the Veteran had normal posture, normal gait, and normal spinal curvature.  There was no evidence of muscle spasms, atrophy, guarding, tenderness or weakness in the lumbar spine.  Range of motion testing revealed that the Veteran had forward flexion limited to 60 degrees and combined range of motion limited to 230 degrees.  There was evidence of painful motion but there was no evidence of additional limitation after repetitive use.  Neurologic evaluation revealed findings of decreased motor function of 4 out of 5 in left ankle plantar and left great toe extension, as well as decreased light touch and pin sensation in the left lower extremity.  Motor and sensory functions in the right lower extremity were normal, and deep tendon reflexes were evaluated as normal in both lower extremities.  X-ray film revealed evidence of arthritic changes with narrowing disc spaces.  The Veteran was diagnosed with chronic low back pain and lumbar radiculopathy secondary to herniated discs at L3-4 and L4-5.  

Based on a review of the evidence, the Board does not find that the Veteran's lumbar spine disability support the assignment of an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The Board finds that the Veteran does not meet the criteria for any higher rating, such as a 40 percent rating (forward flexion of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine), 50 percent (unfavorable ankylosis of the entire thoracolumbar spine), or 100 percent (unfavorable ankylosis of the entire spine).  See 38 C.F.R. § 4.71a.  As already noted, the VA examiner found that the Veteran has forward flexion of the lumbar spine of more than 30 degrees, even considering limitations due to pain, and, consequently, determined that the Veteran's thoracolumbar spine was not ankylosed.  The Veteran does not meet the criteria for any higher rating based on limitation of motion, including after consideration of consideration of the DeLuca factors such as pain during flare-ups or after repeated motion.

Higher ratings are also available, in appropriate circumstances, under the Formula for Rating IVDS.  Any rating for IVDS higher than 20 percent requires incapacitating episodes having a total duration of at least two weeks.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The VA examiner found that the Veteran did not have IVDS.  Moreover, the medical records do not support finding that a physician has prescribed bed rest for IVDS with incapacitating episodes having a total duration of at least two weeks.  

As noted above, the evaluation of the Veteran's service-connected lumbar spine disability requires consideration of and the assignment of separate ratings for objective neurological abnormalities associated with the spine disability.  38 C.F.R. § 4.71a, Note (1).  Here, there is no evidence of bladder or bowel impairment associated with the Veteran's lumbar spine disorder.  However, the clinical evidence does reflect findings of radiculopathy associated with the Veteran's lumbar spine disability.  Therefore, the Board must determine whether a separate, compensable rating is warranted for radiculopathy of either lower extremity and, if so, what that rating should be.

The Board finds that a separate rating of 10 percent, and no higher, for radiculopathy in the left lower extremity is warranted throughout the applicable period under appeal.  The report of the December 2007 VA examination reflects findings of decreased motor and sensory function in the left lower extremity and the VA examiner concluded that the clinical evidence supported a diagnosis of radiculopathy secondary to the Veteran's lumbar spine disability.  The Veteran's motor, sensory and reflex evaluations of the right lower extremity were normal. 

The Veteran's symptoms more nearly approximate findings of mild incomplete paralysis in the left lower extremity, because the neurologic evaluation only revealed slight decreased sensation and slight decreased motor function in the left lower extremity.  There was no evidence of abnormal deep tendon reflex findings, or evidence of muscle atrophy The objective findings of decreased sensation and decreased motor in the left lower extremity indicated findings that more closely resemble mild incomplete paralysis.  Id.  As such, the medical evidence of record supports the assignment of a separate 10 percent evaluation for radiculopathy in the left lower extremity associated with the Veteran's lumbar spine disability.  See 38 C.F.R. §§ 4.71a, Note; 4.124a, Diagnostic Code 8520. 

Consequently, a separate compensable evaluation is not for the right lower extremity, because neurological findings, which were considered essentially normal during the period under appeal.  See Id. 

In sum, the evidence of record does not support the assignment of an evaluation in excess of 20 percent for lumbar spine disability based on limitation of motion under Diagnostic Code 5242, but it does support the assignment of a separate compensable 10 percent evaluation, and not higher, for radiculopathy in the left lower extremity as secondary to lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 8520. 
 
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the lumbar spine disability and radiculopathy in left lower extremity warranted higher schedular ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Gastrointestinal Disability 

The Veteran seeks an initial compensable evaluation for his gastrointestinal disability due to GERD, Schatzki ring and hiatal hernia.  His disability is current rated under Diagnostic Code 7346 for hiatal hernia.  See 38 C.F.R. § 4.114. Notably, Schatzki ring and GERD are not conditions listed in the Rating Schedule.  It is therefore rated by analogy to a listed condition, based on anatomical location, body system involved, and functions affected.  38 C.F.R. § 4.20.  Since the criteria for Diagnostic Code 7346, for hiatal hernia, most closely reflects the manifestations of Schatzki ring and GERD, that criteria will be used to evaluate the severity of the Veteran's gastrointestinal disability. 

Diagnostic Code 7346 provides that where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, a 30 percent evaluation is assigned.  If two or more of those symptoms are present, but of a lesser degree of severity, a 10 percent evaluation is assigned.  Pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health are rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A zero percent evaluation is always assignable when the requirements for a compensable evaluation under any Code are not met.  38 C.F.R. § 4.31.

Service treatment records reflect that the Veteran was diagnosed with Schatzki ring, GERD, and hiatal hernia and he was provided with Nexium to treat his symptoms.  Treatment records reflect that he continued to use Nexum for control of gastrointestinal symptomatology, but active complaints were not reported.  

 During a December 2007 VA general examination, the Veteran reported some heartburn (pyrosis), but denied any symptoms of dysphagia or regurgitation.  He stated that his symptoms were well controlled with the use of Nexium.  On clinical evaluation, there were no abnormalities found involving the Veteran's digestive system.  The VA examiner noted that the Veteran had history of Schatzki ring, GERD, esophagitis, and hiatal hernia in service, and a diagnosis of GERD with additional diagnosis was confirmed. 

 At most, the Veteran reports the single symptom of pyrosis.  He denies dysphagia and regurgitation.  There is no indication of substernal or arm or shoulder pain.  A compensable evaluation under Diagnostic Code 7346 requires at least two of these symptoms.  The presence of only one, heartburn, which is itself well-controlled by medication, does not reflect an overall disability picture warranting an increased evaluation. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A compensable evaluation for gastrointestinal disability is not warranted.

Other Considerations 

The Board has considered the potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the service-connected disabilities present such exceptional disability pictures that the applicable schedular criteria are inadequate.  Rather, the VA schedular criteria for rating lumbar spine disability, radiculopathy, and gastrointestinal disability takes into account the symptomatology described by the Veteran.   See 38 C.F.R. §§ 4.71a, 4.11a, and 4,124a.  Notably, higher evaluations are available for each extremity under the applicable diagnostic criteria.  There is no indication of alleged or observed symptomatology of the Veteran's disabilities are not already generally recognized through the existing rating criteria.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for other disabilities. His symptomatologies, to include continuous medication, loss of motion and instability, as well as episodic symptoms, are adequately addressed by the current assigned evaluations under the rating schedules.  In this case, he has not alleged additional symptoms or manifestations of these disabilities, either individually or in combination, that have not been taken into account by his assigned disability ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In short, the rating criteria contemplated not only his symptoms but the severity of service-connected disabilities as are reflected by the currently assigned disability ratings.  Therefore, as the currently assigned ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  The Veteran has not asserted, nor does the evidence of record shows, that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of disabilities.   As such, this case does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Entitlement to service connection for left hamstring disorder is denied. 

Entitlement to service connection for right hamstring disorder is denied. 

Entitlement to service connection for right elbow disorder is denied. 

Entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability is denied.

A separation compensable evaluation of 10 percent, and not higher, for radiculopathy in the left lower extremity as associated with lumbar spine disability is granted. 

Entitlement to an initial compensable evaluation for gastrointestinal disability is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


